Order unanimously reversed and matter remitted to Erie County Court for further proceedings in accordance with the Memorandum. Memorandum: In this coram nobis proceeding to vacate a judgment of conviction, which was denied without a hearing, petitioner alleges that his failure to file a notice of appeal from his conviction was due to the delinquency of his assigned attorney and the actions of officials at Attica Prison, all of which frustrated his desire to file an appeal. A hearing should be had to give petitioner the opportunity to present such proof as he may have to substantiate the allegations of his petition. (Appeal from order of Erie County Court, denying, without a hearing, motion to vacate a judgment of conviction for burglary, third degree, rendered May 13, 1965.) Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.